Citation Nr: 1527046	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 

THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from June 1975 to June 1978.  The Veteran had additional service in the United States Army and Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of that hearing has been associated with the record. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

With regard to the claim of entitlement to service connection for a bilateral eye disability, the Veteran has reported that while working as a mechanic during active service he accidentally cut a brake line and was sprayed in the eyes with brake fluid.  He reported that he washed his eyes out at that time, but was discouraged from seeking medical attention.  The Veteran has reported that since that time, he has experienced redness and itchiness in both eyes.  

Of record is a statement from Mr. T.T., a fellow service member of the Veteran, who reported that he remembered seeing the Veteran experience redness in his eyes while they served together. 

A review of the record shows that the Veteran has undergone routine eye examinations at the VA Medical Center.  A review of those records shows that the Veteran has reported redness and itchiness in both eyes and it has been noted that the Veteran uses artificial tears.  However, a review of the record shows that the Veteran has not been provided a VA examination to determine the nature and etiology of his symptoms.  

In light of the Veteran's reported incident in service, his report of redness and itchiness during service, the lay statements corroborating the Veteran's report of bilateral eye redness during service, and the post-service medical evidence showing that the Veteran has continued to report the bilateral eye redness and itchiness; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim of entitlement to service connection for a skin disability, the Veteran has reported that he experiences extreme dryness and peeling of skin on the hands as a result of exposure to chemicals and other substances while working as a mechanic.  Of record is another statement from Mr. T.T. in which he reported that he remembered the Veteran having a rash on his hands during service.  Also of record is a statement from the Veteran's mother in which she reported that she remembered the Veteran complaining about burning of his hands while he was in service and she remembered seeing the skin on his hands peeling while he was in service.  

A review of the post-service medical records shows that the Veteran has been seen at the VA Medical Center for a skin disability.  He has reported exposure of his hands to chemicals while working as a mechanic.  He has been diagnosed with dermatitis and tinea versicolor and received treatment for both.

In light of the Veteran's report of chemical exposure to his hands in service, his reported symptoms of burning and peeling of his hands in service, the lay statements of record corroborating the Veteran's report of in-service symptoms, and the post-service medical evidence showing the Veteran to have a current disability; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified eye disability is etiologically related to service, to specifically include the Veteran's reported eye exposure to brake fluid.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified skin disability is etiologically related to service, to specifically include the Veteran's reported chemical exposure to his hands while working as a mechanic.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

